Exhibit 10.15

 

PARSONS CORPORATION INCENTIVE award PLAN
RESTRICTED STOCK UNIT AWARD

Q[__]  20[__] RETAINER FEE AWARD

Parsons Corporation (the “Company”), pursuant to its Incentive Award Plan (the
“Plan”), hereby grants to the participant listed below (“Participant”), an award
of Restricted Stock Units (“RSUs” or the “Award”) with respect to the number of
shares of the Company’s Common Stock (the “Shares”) indicated below. This Award
is subject to all of the terms and conditions as set forth in the Plan, this
Grant Notice and in the Restricted Stock Unit Terms and Conditions attached
hereto as Exhibit A (the “Terms and Conditions”), each of which are incorporated
herein by reference. Unless otherwise defined herein, the terms defined in the
Plan shall have the same defined meanings in this Grant Notice and the Terms and
Conditions.

Participant:

 

Grant Date:

 

Total Number of RSUs:

 

Distribution Schedule:

The RSUs shall be distributable in accordance with the Terms and Conditions.

Vesting Schedule:

The RSUs shall be fully vested on the Grant Date.

Participant agrees to be bound by the terms and conditions of the Plan, the
Terms and Conditions and this Grant Notice.  Participant has reviewed the Terms
and Conditions, the Plan and this Grant Notice in their entirety, has had an
opportunity to obtain the advice of counsel prior to executing this Grant Notice
and fully understands all provisions of this Grant Notice, the Terms and
Conditions and the Plan.  Participant has been provided with a copy or
electronic access to a copy of the prospectus for the Plan.

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT A

TO
RESTRICTED STOCK UNIT GRANT NOTICE

TERMS AND CONDITIONS

 

1.

INTRODUCTION

Pursuant to the Grant Notice to which these Terms and Conditions are attached,
the Company has granted to Participant the right to receive the number of RSUs
set forth in the Grant Notice, subject to all of the terms and conditions set
forth in these Terms and Conditions, the Grant Notice and the Plan.  In the
event of any inconsistency between the terms of the Plan and these Terms and
Conditions, the terms of the Plan will control.

2.

AWARD OF RESTRICTED STOCK UNITS

In consideration of Participant’s service as a Director of the Company and for
other good and valuable consideration, the Company hereby grants to Participant
the number of RSUs set forth in the Grant Notice. Prior to the actual issuance
of any Shares, the Award represents an unsecured obligation of the Company,
payable only from the general assets of the Company.  

3.

Vesting and forfeiture.

 

(a)

The RSUs will be fully vested as of the Grant Date  

 

(b)

Notwithstanding the foregoing, all of the RSUs will be forfeited in the event of
the commission by Participant of an “Act of Misconduct” prior to payment of the
RSUs.  For purposes of the Award, an “Act of Misconduct” means the occurrence of
one or more of the following events: (i) Participant uses for profit or
discloses to unauthorized persons, confidential information or trade secrets of
the Company or any of its Subsidiaries, or (ii) Participant breaches any
contract with or violates any fiduciary obligation to the Company or any of its
Subsidiaries.

4.

Distribution of RSUs.

Shares of Common Stock shall be distributed to Participant (or in the event of
Participant’s death, to his or her estate) with respect to Participant’s vested
RSUs as provided in Exhibit B. All distributions of the RSUs shall be made by
the Company in the form of whole shares of Common Stock.  No fractional Shares
shall be issued and in the event any fractional Shares result from any
adjustment to the RSUs pursuant to the Plan, the resulting RSUs shall be rounded
down to the nearest whole Share (other than fractional Shares resulting from the
payment of the RSUs in installments pursuant to Exhibit B, in which case any
such fractional Shares shall be satisfied in cash based on the Fair Market Value
of a Share on the date such Share would otherwise have been distributed to
Participant).  




A-2

--------------------------------------------------------------------------------

 

5.Tax Withholding.

 

(a)

The Company shall not be obligated to deliver any certificate representing
Shares issuable with respect to the RSUs unless and until Participant or his or
her legal representative shall have paid or otherwise satisfied in full the
amount of all federal, state, local and foreign taxes (including Participant's
social security, Medicare and any other employment tax obligation) required by
Applicable Law to be withheld with respect to the taxable income of Participant
resulting from the vesting of the RSUs, the distribution of the Shares issuable
with respect thereto, or any other taxable event related to the Award (the “Tax
Withholding Obligation”).  

 

 

(b)

Participant’s acceptance of this Award constitutes Participant’s instruction and
authorization to the Company to, and the Company shall, withhold a net number of
vested Shares otherwise issuable pursuant to the RSUs having a then-current Fair
Market Value not exceeding the amount necessary to satisfy the Tax Withholding
Obligation of the Company and its Subsidiaries with respect to the vesting or
distribution of the RSUs.    

 

(c)

To the maximum extent permitted by Applicable Law, the Company further has the
authority to deduct or withhold such amount as is necessary to satisfy any Tax
Withholding Obligation from other compensation payable to Participant with
respect to any taxable event arising from vesting of the RSUs, the receipt of
the Shares upon settlement of the RSUs or any other taxable event relating to
the Award.  

 

 

(d)

Subject to Section 10.2 of the Plan, the applicable Tax Withholding Obligation
will be determined based on Participant's Applicable Tax Withholding
Rate.  Participant's “Applicable Tax Withholding Rate” shall mean the greater of
(i) the minimum applicable statutory tax withholding rate or (ii) with
Participant’s consent, the maximum individual tax withholding rate permitted
under the rules of the applicable taxing authority for tax withholding
attributable to the underlying transaction; provided, however, that in no event
shall Participant’s Applicable Tax Withholding Rate exceed the maximum
individual statutory tax rate in the applicable jurisdiction at the time of such
withholding (or such other rate as may be required to avoid the liability
classification of the applicable award under generally accepted accounting
principles in the United States of America); provided, however, that the number
of Shares tendered or withheld, if applicable, pursuant to clause (b) shall be
rounded up to the nearest whole Share sufficient to cover the applicable Tax
Withholding Obligation, to the extent rounding up to the nearest whole Share
does not result in the liability classification of the RSUs under generally
accepted accounting principles.

 

6.

Award Not Transferable.

This Award shall be subject to the restrictions on transferability set forth in
Section 10.3 of the Plan.  Subject to the foregoing restrictions on transfer,
the Plan, the Grant Notice and these Terms and Conditions shall be binding upon
Participant and his or her heirs, executors, administrators, successors and
assigns.

7.Rights as Stockholder.

Neither Participant nor any person claiming under or through Participant shall
have any of the rights or privileges of a stockholder of the Company in respect
of any Shares issuable hereunder unless and until certificates representing such
Shares (which may be in

A-3

--------------------------------------------------------------------------------

 

uncertificated form) will have been issued and recorded on the books and records
of the Company or its transfer agents or registrars, and delivered to
Participant (including through electronic delivery to a brokerage account).
After such issuance, recordation and delivery, Participant shall have all the
rights of a stockholder of the Company, including with respect to the right to
vote the Shares and the right to receive any cash or share dividends or other
distributions paid to or made with respect to the Shares.

8.

ClawbackS.  

The Award shall be subject to Section 10.5 of the Plan.  

9.

administration.

The Administrator shall have the power to interpret the Plan, the Grant Notice
and these Terms and Conditions and to adopt such rules for the administration,
interpretation and application as are consistent therewith and to interpret,
amend or revoke any such rules.  Participant hereby agrees to accept as binding,
conclusive and final all decisions or interpretations of the Administrator upon
any questions arising under the Plan, this Grant Notice or the Terms and
Conditions.  

10.

Adjustments.

Participant acknowledges that the RSUs and the Shares subject to the RSUs are
subject to adjustment, modification and termination in certain events as
provided in the Plan.

11.Notices.  

Any notice to be given under the Award to the Company shall be addressed to the
Company in care of the Secretary of the Company at the Company’s corporate
headquarters or to the then-current email address for the Secretary of the
Company, and any notice to be given to Participant shall be addressed to
Participant at the most recent physical or email address for Participant listed
in the Company’s personnel records. Any notice shall be deemed duly given when
sent via email or when sent by certified mail (return receipt requested) and
deposited (with postage prepaid) in a post office or branch post office
regularly maintained by the United States Postal Service.

12.Governing Law; Severability.  

The laws of the State of Delaware shall govern the interpretation, validity,
administration, enforcement and performance of the Award without regard to
conflicts of laws thereof or of any other jurisdiction. If any one or more
provisions of this Award shall for any reason be held invalid or unenforceable,
it is the specific intent of the parties that such provisions shall be modified
to the minimum extent necessary to make it or its application valid and
enforceable.

13.Entire Agreement.  

The Plan, the Grant Notice and these Terms and Conditions constitute the entire
agreement of the parties and supersede in their entirety all oral, implied or
written promises, statements, understandings, undertakings and agreements
between the Company and Participant with respect to the Award.




A-4

--------------------------------------------------------------------------------

 

14.

Amendment, Suspension and Termination.  

To the extent permitted by the Plan, the Award may be wholly or partially
amended or otherwise modified, suspended or terminated at any time or from time
to time by the Administrator, provided, that, except as may otherwise be
provided by the Plan, no amendment, modification, suspension or termination of
the Award shall materially and adversely affect any rights or obligations under
this Award without the prior written consent of Participant.

15.

Not a Contract FOR CONTINUED Service.  

Nothing in this Award shall confer upon Participant any right to continue to
serve as a Director or other service provider to the Company or any of its
Subsidiaries.  Participant understands and agrees that this Award is not a
promise of continued service for the vesting period of the Award or any portion
of it.

16. GENERAL TAX PROVISIONS.

Notwithstanding any other provision of the Plan, these Terms and Conditions or
the Grant Notice, the Plan, these Terms and Conditions and the Grant Notice
shall be interpreted in accordance with, and incorporate the terms and
conditions required by, Section 409A (together with any Treasury Regulations and
other interpretive guidance issued thereunder, including without limitation any
such regulations or other guidance that may be issued after the Grant Date,
“Section 409A”). The Administrator may, in its discretion, adopt such amendments
to the Plan, these Terms and Conditions or the Grant Notice or adopt other
policies and procedures (including amendments, policies and procedures with
retroactive effect), or take any other actions, as the Administrator determines
are necessary or appropriate to comply with the requirements of Section 409A.
For purposes of Section 409A (including, without limitation, for purposes of
Treasury Regulation Section 1.409A-2(b)(2)(iii)), each payment that Participant
may be eligible to receive under this Award shall be treated as a separate and
distinct payment. Neither the time nor form of distribution of Shares with
respect to the RSUs may be changed, except as may be permitted by the
Administrator in accordance with the Plan and Section 409A of the Code and the
Treasury Regulations thereunder.  For purposes of these Terms and Conditions,
all references to Participant’s termination of service with the Company or
termination as a member of the Board shall mean a “separation from service” as
defined in Code Section 409A and Treasury Regulations Section 1.409A-1(h)
without regard to the optional alternative definitions available thereunder.  If
Participant is a “specified employee” (as determined in accordance with Section
409A(a)(2)(B)(i) of the Code and Treasury Regulation Section 1.409A-1(i)) on the
date of Participant's “separation from service", the delivery of any of Common
Stock to be delivered upon such “separation from service” shall be delayed to
the extent necessary to avoid a prohibited distribution under Section
409A(a)(2)(B)(i) of the Code, and such payment shall be paid or distributed to
Participant on the earlier of (a) the expiration of the six-month period
measured from the date of Participant's “separation from service” or (b) the
date of Participant's death.





17.

Tax Representations.

Participant has reviewed with Participant’s own tax advisors the federal, state,
local and foreign tax consequences of the Award. Participant is relying solely
on such advisors and not on any statements or representations of the Company or
any of its agents. Participant understands that Participant (and not the
Company) shall be responsible for Participant’s own tax liability that may arise
as a result of the Award.

 

A-5

--------------------------------------------------------------------------------

 

EXHIBIT B

TO RESTRICTED STOCK UNIT GRANT NOTICE
DISTRIBUTION SCHEDULE

1.DISTRIBUTION SCHEDULE.

 

(a)

Except as provided in Section 1(b) below, shares of Common Stock shall be
distributed to Participant with respect to Participant's vested RSUs within ten
(10) days following the Grant Date.

 

(b)

If Participant made a valid deferral election within the time period specified
by the Company prior to the Grant Date electing deferred delivery of the shares
of Common Stock to be issued pursuant to the RSUs (the "Deferral Election
Form"), then, subject to Section 16 of the Terms and Conditions, shares of
Common Stock shall be distributed and paid to Participant (or in the event of
Participant’s death, to his or her estate) with respect to Participant’s RSUs on
the same events and date(s) as his or her Sub-account for Participant’s Fee
Deferrals with respect to the 2020 Plan Year is to be paid under Article 5 of
the Parsons Corporation Board of Directors Fee Deferral Plan for Outside
Directors (as amended from time to time, the “Fee Deferral Plan”) and
Participant's Deferral Election Form; provided, however, that (a) in the event
such payments are to be made in installments, the number of RSUs to be
distributed and paid in each installment shall be equal to the total number of
RSUs held by Participant divided by the total number of installments to be paid,
(b) no interest shall be credited on any unpaid RSUs and any provisions of the
Fee Deferral Plan that provide for the payment of interest or other investment
income on the unpaid balance of the benefits payable under the Fee Deferral Plan
shall not apply to the RSUs, (c) for purposes of Section 5.2(a) of the Fee
Deferral Plan, the shares of Common Stock issuable with respect to Participant's
RSUs shall be valued based on their Fair Market Value on the last day of the
calendar year in which Participant's Termination of Service occurs, and (d) the
RSUs and the shares of Common Stock issuable with respect to the RSUs shall be
considered a part of Participant's 2020 Subaccount under the Fee Deferral
Plan.  To the extent necessary to implement the foregoing distribution and
payment provisions, Article 5 of the Fee Deferral Plan and any defined terms
used therein are hereby incorporated herein by reference, and the Fee Deferral
Plan is hereby amended to the extent necessary to be consistent with the
foregoing.  The Deferral Election Form, to the extent applicable to the RSUs, is
hereby incorporated into this Agreement by reference.

 

B-1

 